ON PETITION FOR REHEARING.
Appellee insists that by the use of the word "abandon" in his second paragraph of reply, he did allege that defendant and its grantors withdrew *Page 496 
from and gave up the dam site with the intent thereby to surrender and terminate their right to flow plaintiff's lands. That paragraph alleged (in part) as follows:
"That in the year 1875 said mill was burned and completely destroyed, washed away and fell into decay, and plaintiff's said land was never flooded or injured by said dam thereafter. That for more than 40 years thereafter, to wit, from 1875 continuously till 1917, defendant and its grantors completely failed to use and completely and wholly abandoned said mill and said dam, and during all of said 42 years without interruption completely failed and ceased to flood or damage by water or otherwise plaintiff's said land."
It will be observed that the language quoted alleges many facts, all of which go to the points that the mill was destroyed by fire, water and decay, and that thereafter, for many years, the dam was not used, and plaintiff's land was not flooded. But appellee relies on an implication from the allegation that defendant and its grantors "abandoned" the mill and dam, as conveying the meaning that they ceased to use it with the intention to relinquish all further right thereto. Webster's International Dictionary, the New Standard Dictionary and the Century Dictionary give many definitions of and many synonyms for the word "abandon," but none of them mentions intent as a necessary element of its definition. Webster gives as synonyms (among others) to quit, to give up, to surrender, to desert, to leave, to withdraw from. The New Standard adds to this list of synonyms (among others) to depart from, to forego and to vacate. And the Century adds (among others) to detach oneself from and to evacuate. Other definitions are also given, some of which seem to carry the meaning that the leaving referred to is with an intention *Page 497 
to give up all interest in or claim to the thing abandoned.
But if one who files a pleading uses words that may have either of two or more meanings, so as to leave the exact purport in doubt, that construction must be adopted which is 21, 22.  least favorable to the pleader. It is presumed that a party will state his cause of action as favorably to himself as the facts will permit. And where plaintiff, in alleging that the mill was destroyed and suffered to decay, that defendants failed to use the dam and ceased to flood plaintiff's land or to damage it by water (none of which averments had any reference to his intention), interjected the statement that defendant "abandoned" the mill and dam, he cannot successfully insist that the court shall pass by the obvious meaning of the word used, as a further charge that defendant left, deserted, vacated, withdrew from, and otherwise quitted the dam, in line with many expressions used in the same connection, and bolster up his pleading by fixing upon the word "abandon" a meaning that includes an intention which it does not necessarily express, not intimated by the other language with which it is used.
The petition for a rehearing is overruled.